Exhibit 10.8 Independent Contractor Agreement This Independent Contractor Agreement (“Agreement”) is made and entered into by the undersigned parties: Converted Carbon Technologies Corp. (known as the “Company”) and Corey Bigras (known as the “Contractor”). In consideration of the promises, rights and obligations set forth below, the parties hereby agree as follows: 1. Term The term of this Agreement shall begin on July 7th, 2014 and continue until January 6th, 2015, unless terminated earlier as set forth in this Agreement. The term of this Agreement may be extended by mutual agreement between the parties. 2. Services The Contractor will provide the following services: CCT Rollout Plan Step 9 Days Compile market research reports 14 Assess new and emerging markets 28 Business Opportunity Assessment 8 Targeted market research and analysis for algae value added products 7 Corporate Idenity/Rebranding 8 Establish brand for CCT products 7 Budget/P&L Development 7 Complete Assurance System - International Standards 30 Evaluate packaging alternatives 2 Nutritional Analysis 5 Shelf Life Testing 7 Natural Health Claim Review Application 2 Seek approval from Canadian Food Inspection Agency 14 Select value added products to market 2 Complete export 5 1 marketing plan Identify Warehousing/Shipping -Pick & Pack Partner 3 Product Launch Strategy 7 Customer/Distributor Follow up Pitches 24 The Contractor shall take direction from Paul Ramsay or as directed by Company’s Board of Directors. Additional services or amendments to the services described above may be agreed upon between the parties. 3. Compensation Subject to providing the services as outlined above, the Contractor will be paid the sum of $100 per hour. The Company will be invoiced monthly upon completion of the services,with payment due within 3 business days of receipt of the invoice. The maximum payment is $6,000 per month for 6 months. 4.Relationship The Contractor will provide the Contractor’s services to the Company as an independent contractor and not as an employee. Accordingly: ●
